DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 15, and 23, have been canceled.
Claims 1-6, 8-14, 16-22, and 24-30, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Vinna et al. (US 20150205511 A1, published: 7/23/2015), Lee et al. (US 20110157046 A1, published: 6/30/2011), and Burns et al. (US 9361011 B1, filed: 6/14/2015), does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.
After an exhaustive EAST and Google Search, the examiner was unable to find any trace of a scaled circular keyframe within the circular progress bar, wherein the scaled circular keyframe comprises a preview of a frame of the media content located at a time within the media content that is identified by the progress marker; in response to a lapse in the user input for a defined time duration, modifying, by the system, an area of the media player to be transparent, wherein the area is located between the circular progress bar and the scaled circular frame; and receiving, by the system, a command to modify placement of the user interface to a defined location.  While the examiner considered that this could be interpreted as an obvious variation of a linear seek timeline that displays thumbnails relative to the area of the timeline that the control icon is on, the examiner believes that the circular timeline can be viewed as an improvement over the former.  A circular timeline, with a preview image within said circle, has the advantage that it can be placed on one of 4 corners of a playing video in such a manner that less playing video is being hidden that then linear timeline.  A linear timeline that shows preview images relative to the shuttled time will be superimposed over and cover portions of the playing video.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method or system of the prior art to incorporate the above features, as recited in the context of claims 1, 9, and 17, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145